DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
  Response to Amendment
 This Office Action is in response to an amendment filed on 2/8/2022. As directed by the amendment, claim 5 was canceled, claim 1 was amended, and no new claims were added. Thus, claims 1-4 and 6-14 are pending for this application.

Election/Restrictions
 Claim 1 is allowable. The restriction requirement between Species A (corresponding to claims 1-5 and 10-14) and Species B (corresponding to claims 1-3 and 6-14), as set forth in the Office action mailed on 8/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/17/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Anne Christy on 3/10/2022.
The application has been amended as follows: 
In the claims:
In claim 9 line 2, “the user” has been changed to --a user--. 


REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the device of claim 1 such that the device includes one or more grooves positioned about the inlet interface, such that, when the compound container is coupled to the inlet interface, a first portion of each groove is exposed within the propellant channel and a second portion of each groove is positioned within the compound container and 
The closest prior art of record are: Curtis (US 2013/0213397) and Ohki (US 5,619,985).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the device of claim 1. Specifically, the prior art of record does not disclose the device includes one or more grooves positioned about the inlet interface, such that, when the compound container is coupled to the inlet interface, a first portion of each groove is exposed within the propellant channel and a second portion of each groove is positioned within the compound container and wherein each groove is in fluid communication with the propellant channel and the exit channel and propellant released from the canister travels through the propellant channel and into the compound container via the one or more grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785